DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 18 is objected to because of the following informalities:  “wherein one or more attachment anchors disposed along the first or second stimulation lead” should read as “wherein one or more attachment anchors are disposed along the first or second stimulation lead”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “one or more electric fields” in line 14. The claim is indefinite because claim 1 also recites the limitation “one or more electric fields” in lines 2-3 and it is unclear if the recitation in line 14 refers to the same one or more electric fields of lines 2-3 or is introducing a new limitation with the same name. For purposes of examination the examiner will interpret claim 1, line 14, to read as “the one or more electric fields”. Underline added for emphasis. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-11 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 1 recites the limitation “one or more electrodes disposed on a first stimulation lead to deliver the electric fields to a site of a cancerous tumor within a patient” in lines 7-8, positively reciting a human. To overcome this rejection, Applicant may amend the limitation to read as “one or more electrodes disposed on a first stimulation lead configured to deliver the electric fields to a site of a cancerous tumor within a patient”. Claim 1, lines 9-10 and claim 11 will be interpreted similarly.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5-13, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2019/0117972 to Schmidt et al., hereinafter Schmidt.
Regarding claim 1, Schmidt teaches (Fig 3-6) a medical device system (medical device 600) comprising: an electric field generating circuit (electric field generating circuit 320) configured to generate one or more electric fields (para 0080); and control circuitry (control circuitry 306) in communication with the electric field generating circuit (para 0069), the control circuitry configured to control delivery of the one or more electric fields from the at least one electric field generating circuit (para 0071); and one or more electrodes (electrodes 604, 606, 608, 618) disposed on a first stimulation lead (one of leads 106) to deliver the electric fields to a site of a cancerous tumor within a patient (cancerous tumor 602); one or more electrodes (electrodes 610, 612, 614, 616) disposed on a second stimulation lead (second of leads 106) to deliver the electric fields to the site of a cancerous tumor within a patient (cancerous tumor 602); wherein the first and second stimulation leads are configured to be implanted on or about a duodenum (leads 106 are capable of being placed on or about the duodenum; see e.g., Fig 12 in which leads 106 are placed about the pancreas which is adjacent to the duodenum); wherein the control circuitry causes the electric field generating circuit to generate one or more electric fields at frequencies selected from a range of between 10 kHz to 1 MHz (para 0077).
Regarding claim 2, Schmidt further teaches wherein the first stimulation lead is configured to be affixed to an anterior exterior surface of the duodenum and the second stimulation lead is configured to be affixed to a posterior exterior surface of the duodenum (leads 106 are capable of being placed on or about the duodenum; see e.g., Fig 12 in which leads 106 are placed about the pancreas which is adjacent to the duodenum).
Regarding claim 5, Schmidt further teaches at least one of the first and second stimulation leads comprising one or more electrical field blocking pads disposed thereon (para 0107).
Regarding claim 6, Schmidt further teaches the electrical field blocking pads comprising at least one of a metal grid and a metalized material (para 0107, 0123).
Regarding claim 7, Schmidt further teaches one or more attachment anchors disposed along the first or second stimulation lead (para 0136).
Regarding claim 8, Schmidt further teaches wherein the attachment anchors are configured to pivot around the first or second stimulation lead (para 0136: a sleeve would be capable of pivoting).
Regarding claim 9, Schmidt further teaches a housing, the control circuitry disposed within the housing (Fig 1-3: housing 102).
Regarding claim 10, Schmidt further teaches wherein the electrodes on the first stimulation lead or the electrodes on the second stimulation lead are arranged in a grid (Fig 15).
Regarding claim 11, Schmidt further teaches four or more electrodes disposed on the first stimulation lead to deliver the electric fields to a site of the cancerous tumor within the patient and four or more electrodes disposed on the second stimulation lead to deliver the electric fields to a site of the cancerous tumor within the patient (Fig 6).
Regarding claim 12, Schmidt teaches (Fig 3-6) a method of treating pancreatic cancer (Fig 12; abstract) comprising: positioning a first electrical stimulation lead (one of leads 106) on or about a posterior exterior surface of a duodenum of a patient (Fig 12; para 0092), the first electrical stimulation lead comprising a first plurality of electrodes disposed thereon (electrodes 604, 606, 608, 618); 28PDSD No. 115.0376USU1 / BSC 19-0385US01 positioning a second electrical stimulation lead (second of leads 106) on or about an anterior exterior surface of the duodenum of the patient (Fig 12; para 0092), the second electrical stimulation lead comprising a second plurality of electrodes disposed thereon (electrodes 610, 612, 614, 616); and generating an electrical field between at least one pair of electrodes selected from the first plurality and the second plurality disposed on the electrical stimulation lead (para 0080), the electric field having frequencies within a range of between 10 kHz to 1 MHz (para 0077).
Regarding claim 13, Schmidt further teaches suturing the first electrical stimulation lead and the second electrical stimulation lead to the duodenum (para 0136).
Regarding claim 16, Schmidt further teaches positioning one or more electrical field blocking pads about at least one of the first and second stimulation leads (para 0107).
Regarding claim 17, Schmidt further teaches the electrical field blocking pads comprising at least one of a metal grid and a metalized material (para 0107, 0123).
Regarding claim 18, Schmidt further teaches wherein one or more attachment anchors disposed along the first or second stimulation lead (para 0136).
Regarding claim 19, Schmidt further teaches wherein the attachment anchors are configured to pivot around the first or second stimulation lead (para 0136: a sleeve would be capable of pivoting).
Regarding claim 20, Schmidt further teaches wherein the electrodes on the first stimulation lead or the electrodes on the second stimulation lead are arranged in a grid pattern (Fig 15).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of US 2003/0069623 to Stypulkowski, hereinafter Stypulkowski.
Regarding claim 3, Schmidt discloses the limitations of claim 1, but does not disclose at least one of the first and second stimulation leads comprising one or more thermal shielding pads disposed thereon.
However, Stypulkowski teaches at least one of the first and second stimulation leads comprising one or more thermal shielding pads disposed thereon (Fig 4a-b: shield 29; para 0024).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the leads of Schmidt with thermal shielding pads, as taught by Stypulkowski, for purpose of minimizing or preventing the flow of electrical current toward dorsal ligament structures in the spine that are believed to cause pain and limit the useful stimulation signal magnitude (para 0023-0024).
Regarding claim 4, Schmidt further teaches wherein the thermal shielding pads are configured to pivot around the first or second stimulation lead (para 0136).
Regarding claim 14, Schmidt discloses the limitations of claim 1, but does not disclose positioning one or more thermal shielding pads about at least one of the first and second stimulation leads.
However, Stypulkowski teaches positioning one or more thermal shielding pads about at least one of the first and second stimulation leads (Fig 4a-b: shield 29; para 0024).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the leads of Schmidt with thermal shielding pads, as taught by Stypulkowski, for purpose of minimizing or preventing the flow of electrical current toward dorsal ligament structures in the spine that are believed to cause pain and limit the useful stimulation signal magnitude (para 0023-0024).
Regarding claim 15, Schmidt further teaches wherein the thermal shielding pads are configured to pivot around the first or second stimulation lead (para 0136).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane C Kalinock whose telephone number is (571)270-5162. The examiner can normally be reached Monday-Friday 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE C KALINOCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792